Citation Nr: 0718151	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty for a little more than 20 
years before retiring from active duty in December 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which assigned an initial 20 percent rating 
for low back disability.

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
January 2004.  A transcript of the hearing is associated with 
the claims files.

In July 2004, the Board remanded this issue for additional 
evidentiary development.  Subsequently, in a May 2006 rating 
decision, the veteran's disability rating was increased to 40 
percent.  This did not satisfy the veteran's appeal.  

In the July 2004 remand, the Board requested that the 
originating agency adjudicate the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU), that was raised 
by the veteran at his January 2004 hearing.  There is no 
indication in the claims folders that it has done so.

The Board pointed out in the remand that it did not have 
jurisdiction over the TDIU claim.  According to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim only if 
the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  Where, as here, there are other service-connected 
disabilities which are not the subject of the appealed RO 
decision, the Board lacks jurisdiction over the TDIU claim, 
except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. 19.13(a) (2006).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 104(c) (West 2002); 38 C.F.R. § 
14.507 (2006).

Therefore, the Board concludes, based on the VA General 
Counsel Opinion referred to above, that it does not have 
jurisdiction over the issue of entitlement to a TDIU.  That 
claim is accordingly referred back to the RO for 
adjudication.


FINDINGS OF FACT

1.  During the period prior to September 26, 2003, the 
veteran's low back disability was productive of slight 
limitation of motion and no more than moderate incomplete 
paralysis of the sciatic nerve, bilateally.

2.  During the period beginning September 26, 2003, the 
veteran's low back disability was productive of limitation of 
motion and no more than milder incomplete paralysis of the 
sciatic nerve, bilaterally; his thoracolumbar spine was not 
ankylosed.

3.  During the initial evaluation period, there have been no 
incapacitating episodes necessitating bedrest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2003); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243, § 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected low back disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in July 2004, after its initial 
adjudication of the claim.  Following the provision of this 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in a May 2006 Supplemental Statement of the Case 
(SSOC).  In the May 2006 SSOC, the veteran was also provided 
notice with respect to the effective-date element of the 
claim.  Thereafter, no additional evidence was received.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the criteria for evaluating the veteran's low 
back disability were revised during the pendency of this 
claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits. Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The veteran's low back disability is currently assigned a 40 
percent rating for the entire period on appeal, from February 
1, 2000, to the present.  It would appear that the veteran is 
properly rated on the basis of intervertebral disc syndrome.  
This is consistent with his diagnoses and symptomatology.  

With respect to Diagnostic Code 5293, the Board finds that 
the pertinent evidence does not show more than the severe 
intervertebral disc syndrome contemplated b the assigned 
rating of 40 percent.  In November 2001, the veteran was 
found to have 2+ and symmetric deep tendon reflexes.  Thus, 
ankle jerk was clearly not absent.  With respect to sciatic 
neuropathy, the veteran reported pain and numbness in his 
lower extremities, and the November 2001 examiner confirmed 
decreased sensation in the lower extremities to light touch.  
However, muscle strength was rated at 5 out of 5 by the 
November 2001 examiner for all major muscle groups except for 
the right anterior tibialis, which was 4+ out of 5.  An 
October 2002 sports medicine functional capacity evaluation 
similarly showed muscle strength rated at between 4 and 5 out 
of 5 in all lower extremity groups evaluated.  Neurological 
impairment was confined to decreased sensation in the lumbar 
region and lower extremities.  Private and VA outpatient 
treatment records show primarily complaints of numbness and 
tingling.  None of the evidence for this period shows more 
than severe intervertebral disc syndrome.  Accordingly, a 
rating in excess of 40 percent is not warranted under 
Diagnostic Code 5293.

With respect to incapacitating episodes, the Board that none 
of the evidence shows that the veteran has been prescribed 
bed rest by a physician because of his low back disability.  
In addition, a May 2005 VA examiner specifically stated that 
there had been no incapacitating episodes.  Accordingly, a 
higher rating is not warranted on the basis of incapacitating 
episodes.

Under the former or current criteria, the Board must also 
determine if it would be to the veteran's advantage to 
separately rate the orthopedic and neurological components of 
the disability.

On VA examination in November 2001, flexion was measured to 
90 degrees, extension to 20 degrees, and lateral flexion to 
30 degrees, bilaterally.  These results are indicative of 
only slight limitation of motion, which is considered 10 
percent disabling under the former criteria.  

With respect to lower extremity neurological impairment, as 
discussed above, the findings of the November 2001 consisted 
primarily of decreased sensation and pain.  A note applicable 
to the diagnostic code governing impairment of the sciatic 
nerve indicates that when involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 
20 percent rating for moderate sciatic impairment.  A 10 
percent rating is provided for mild impairment.  Thus, even 
assuming that the veteran's neurological impairment is 
moderate in degree, as opposed to mild, this would result in 
20 percent ratings for the lower extremities.  The combined 
rating for the functional impairment of the low back and the 
lower extremities would be 40 percent.  See 38 C.F.R. § 4.25. 
Thus, separately rating the disabilities under the former 
criteria would not result in a higher combined rating for the 
components of the disability.  

Although, the current findings for limitation of motion are 
slightly worse than the findings recorded in November 2001, 
the neurological findings are somewhat better.  The May 2005 
VA examiner found L4, L5, SI neuropathy due to low back 
disability, with pain radiating from the lumbosacral spine to 
the right leg more than the left leg, and with loss of 
sensation.  However, there is currently no disc herniation or 
nerve root involvement.  There is no significant encroachment 
upon the SI nerve root, and no evidence of herniated disc 
material.  MRI results showed only a mild L4-5 disc bulge.  
Knee and ankle jerks were are 2+ on the right and 1+ on the 
left (noted as depressed).  There was no weakness or 
tenderness of the lumbosacral spine.  There was no bladder or 
bowel complaint, or erectile dysfunction.  

Although the evidence clearly shows some impairment of the 
sciatic nerve affecting the lower extremities, in light of 
the wholly sensory nature of such impairment, which is 
primarily manifested by pain and a decrease in sensation, 
without any weakness, the Board finds that the veteran's 
current overall neurological impairment is no more than mild, 
warranting a 10 percent rating for each lower extremity.  

With respect to limitation of motion, the May 2005 VA 
examiner made a specific finding that there is no ankylosis.  
Forward flexion of the lumbar spine was measured to 65 
degrees before onset of pain.  Backward extension became 
painful at 22 degrees.  Lateral flexion to the right and the 
left were painful at 22 degrees.  Rotation to the right and 
left were painful at 25 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance (following 3 repetitions).  Indeed, there was no 
incoordination, weakened movement, or excess fatigability 
found.  Likewise, there was found to be no functional 
impairment due to incoordination, weakened movement, or 
excess fatigability.  After 3 repetitions, lumbosacral spine 
movement remained the same as at the baseline.  There were no 
flare-ups.  

Thus, based on the May 2005 results, only a 10 percent rating 
would appear to be warranted for limitation of motion, based 
on limitation of forward flexion of the thoracolumbar spine.  
The combined thoracolumbar motion has been calculated by the 
Board, to specifications set out in Note (2), as 181 degrees.  
This also supports no more than a 10 percent rating.  

The May 2005 VA examiner did report that the veteran had a 
muscle spasm on forward bending and in a standing position.  
However, there are no findings showing spasms severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
veteran was noted to be able to walk up to 50-100 feet, and 
was not unsteady.  

The Board has considered the factors set out in DeLuca, 8 
Vet. App. 202.  However, the May 2005 examiner's findings 
were quiet clear in establishing no functional impairment due 
to incoordination, weakened movement, or excess fatigability.  
Painful motion of the lumbar spine was specifically excluded 
from the ranges of motion reported.  

The May 2005 examiner also noted that the veteran can lift 
and carry up to 5 pounds for 4 hours a day.  He can also sit 
for 30 minutes without causing lumbar pain.  He can stand and 
walk for less than 30 minutes, and climbing, kneeling, 
bending, stooping, and twisting are prohibited because of 
back pain.  He can pull and push less than 5 pounds.  He can 
do simple grasping and fine manipulation.  Reaching above the 
shoulder gives rise to pain in the lower back.  The veteran 
drives a vehicle; however, he cannot operate heavy machinery 
or work in extreme temperature or cold.  An October 2002 
sports medicine functional capacity evaluation shows that the 
veteran was able to work in the low end of the medium 
physical demand category, without frequent bending, 
squatting, or prolonged lower level activities.  

Although these findings are certainly reflective of a 
significant level of industrial impairment, the medical 
evidence for this period clearly shows that the veteran 
retains significant useful motion of his lumbosacral spine.  
Therefore, the functional impairment of the low back clearly 
does not warrant more than a 20 percent rating under the 
General Formula for Rating Diseases and Injuries of the 
Spine.  The 10 percent ratings for neurological impairment of 
the lower extremities and a 20 percent rating for functional 
impairment of the low back combine to 40 percent under 
38 C.F.R. § 4.25.  

The veteran's chiropractor stated in a report received in 
March 2002, that "an additional 20 % impairment could 
possibly be warranted when an evaluation of the total body is 
taken into account."  However, aside from the inconclusive 
nature of the statement, this report does not provide 
findings that would support a higher rating under the rating 
schedule.  It primarily points out faults in other 
examination reports, and it is not considered as probative as 
the November 2001 VA examination report.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
addition, the Board has considered whether a higher rating is 
warranted for any portion of the initial evaluation but for 
the reasons discussed above has determined that the assigned 
evaluation of 40 percent is appropriate for the entire 
initial evaluation period.

Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his low back disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 40 percent for 
a low back disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


